
	

114 HR 799 IH: North Country National Scenic Trail Route Adjustment Act
U.S. House of Representatives
2015-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 799
		IN THE HOUSE OF REPRESENTATIVES
		
			February 5, 2015
			Mr. Nolan (for himself, Mr. Welch, Mr. Connolly, Mr. Ellison, Mr. Peterson, Mr. Walz, Mr. Blumenauer, Mr. Meeks, Mr. Paulsen, and Ms. McCollum) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To revise the authorized route of the North Country National Scenic Trail in northeastern Minnesota
			 and to extend the trail into Vermont to connect with the Appalachian
			 National Scenic Trail, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the North Country National Scenic Trail Route Adjustment Act. 2.Route adjustmentSection 5(a)(8) of the National Trails System Act (16 U.S.C. 1244(a)(8)) is amended in the first sentence—
 (1)by striking thirty two hundred miles, extending from eastern New York State and inserting 4,600 miles, extending from the Appalachian Trail in Vermont; and (2)by striking Proposed North Country Trail and all that follows through June 1975. and inserting North Country National Scenic Trail, Authorized Route dated February 2014, and numbered 649/116870..
			
